            Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 1 of 24



SHEEHAN & ASSOCIATES, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Facsimile: (516) 234-7800
spencer@spencersheehan.com

United States District Court
Southern District of New York                                    1:20-cv-00496

Veronica Sanders, individually and on
behalf of all others similarly situated,
                                Plaintiff,

                  - against -                               Class Action Complaint

Trader Joe's Company,
                                Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.     Trader Joe's Company (“defendant”) manufactures, distributes, markets, labels and

sells cereal containing oat clusters, corn and multigrain flakes and almonds purportedly flavored

by vanilla under their Trader Joe's brand (“Products”).

       2.     The Products are available to consumers from defendant's retail stores and are sold

in boxes of 20 OZ (568g).

       3.     The relevant front label representations include the product name of “Vanilla

Almond Clusters Cereal,” a statement of identity, “A blend of Vanilla Oat Clusters, Corn Flakes,

Multigrain Flakes and Almonds” and a bowl of the contents in milk.




                                                1
     Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 2 of 24




4.     The Product’s side panel contains the Nutrition Facts and ingredient list.




                                          2
             Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 3 of 24



        5.     The representations are misleading because the Product does not contain the amount,

type, strength of vanilla with respect to other flavoring components


I.      Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        6.     The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles

extractable from one-unit weight of vanilla beans.”1

        7.     Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”2

        8.     Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.3

        9.     It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”4

        10.    This demand could not be met by the natural sources of vanilla, leading

manufacturers to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and


1
  21 C.F.R. §169.3(c).
2
  Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
3
  Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
4
  E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.


                                                        3
            Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 4 of 24



appearance.

         11.    Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive

oil made from cottonseeds to the horsemeat scandal in the European Union.5

         12.    Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.


      A. Food Fraud as Applied to Vanilla

         13.    Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.6

         14.    The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.7

         Type of Food Fraud                                       Application to Vanilla

    ➢ Addition of markers
                                         •    Manipulation of the carbon isotope ratios to produce
       specifically tested for
                                              synthetic vanillin with similar carbon isotope composition
       instead of natural
                                              to natural vanilla
       component of vanilla beans

    ➢ Appearance of more and/or          •    Ground vanilla beans and/or seeds to provide visual appeal
       higher quality of the valued           as “specks” so consumer thinks the product contains real
       ingredient                             vanilla beans, when the ground beans have been exhausted


5
  Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.
6
  Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
7
  Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.


                                                         4
            Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 5 of 24



                                              of flavor
                                        •     Caramel to darken the color of an imitation vanilla so it
                                              more closely resembles the hue of real vanilla8
                                        •     Annatto and turmeric extracts in dairy products purporting
                                              to be flavored with vanilla, which causes the color to better
                                              resemble the hue of rich, yellow butter

                                        •     Tonka beans, though similar in appearance to vanilla
    ➢ Substitution and
                                              beans, are banned from entry to the United States due to
       replacement of a high
                                              fraudulent use
       quality ingredient with
                                        •     Coumarin, a toxic phytochemical found in Tonka beans,
       alternate ingredient of
                                              added to imitation vanillas to increase vanilla flavor
       lower quality
                                              perception

    ➢ Addition of less expensive
                                            • Synthetically produced ethyl vanillin, derived from
       substitute ingredient to
                                              recycled paper, tree bark or coal tar, to imitate taste of real
       mimic flavor of more
                                              vanilla
       valuable component

                                            • “to mix flavor materials together at a special ratio in which
                                              they [sic] compliment each other to give the desirable
                                              aroma and taste”9
                                            • Combination with flavoring substances such as propenyl

    ➢ Compounding, Diluting,                  guaethol (“Vanitrope”), a “flavoring agent [, also]

       Extending                              unconnected to vanilla beans or vanillin, but unmistakably
                                              producing the sensation of vanilla”10

                                            • “Spiking” or “fortification” of vanilla through addition of
                                              natural and artificial flavors including vanillin, which
                                              simulates vanilla taste but obtained from tree bark


8
  Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.
9
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
10
   Berenstein, 423.


                                                          5
           Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 6 of 24



                                           • Injection of vanilla beans with mercury, a poisonous
 ➢ Addition of fillers to give               substance, to raise the weight of vanilla beans, alleged in
      the impression there is                International Flavors and Fragrances (IFF), Inc. v. Day
      more of the product than               Pitney LLP and Robert G. Rose, 2005, Docket Number L-
      there actually is                      4486-09, Superior Court of New Jersey, Middlesex
                                             County.

                                           • Subtle, yet deliberate misidentification and obfuscation of
                                             a product’s components and qualities as they appear on the
                                             ingredient list
                                              o “ground vanilla beans” gives impression it describes
                                                  unexhausted vanilla beans when actually it is devoid
                                                  of flavor and used for aesthetics
                                              o “natural vanilla flavorings” – “-ing” as suffix referring
 ➢ Ingredient List Deception11                    to something like that which is described
                                              o “Vanilla With Other Natural Flavors” – implying –
                                                  wrongly – such a product has a sufficient amount of
                                                  vanilla to characterize the food
                                              o “Natural Flavors” – containing “natural vanillin”
                                                  derived not from vanilla beans but from tree pulp.
                                                  When paired with real vanilla, vanillin is required to
                                                  be declared as an artificial flavor


     B. The Use of Vanillin to Simulate Vanilla

        15.     The most persistent challenger to the authenticity of real vanilla has been synthetic

versions of its main flavor component, vanillin.

        16.

        17.     First synthesized from non-vanilla sources by German chemists in the mid-1800s,



11
  Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.


                                                         6
          Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 7 of 24



vanillin was the equivalent of steroids for vanilla flavor.

        18.    According to Skip Rosskam, a professor of vanilla at Penn State University and

former head of the David Michael flavor house in Philadelphia, “one ounce of vanillin is equal to

a full gallon of single-fold vanilla extract.”12

        19.    Today, only 1-2% of vanillin in commercial use is vanillin obtained from the vanilla

plant, which means that almost all vanillin has no connection to the vanilla bean.

        20.    Nevertheless, disclosure of this powerful ingredient has always been required where

a product purports to be flavored with vanilla. See Kansas State Board of Health, Bulletin, Vol. 7,

1911, p. 168 (cautioning consumers that flavor combinations such as “vanilla and vanillin…vanilla

flavor compound,” etc., are not “vanilla [extract] no matter what claims, explanations or formulas

are given on the label.”).

        21.    Since vanilla is the only flavor with its own standard of identity, its labeling is

controlled not by the general flavor regulations but by the standards for vanilla ingredients.

        22.    This means that if a product is represented as being characterized by vanilla yet also

contains non-vanilla vanillin, the label and packaging must declare the presence of vanillin and

identify it as an artificial flavor. See Vanilla-vanillin extract at 21 C.F.R. § 169.180(b) (“The

specified name of the food is "Vanilla-vanillin extract _-fold" or "_-fold vanilla-vanillin extract",

followed immediately by the statement "contains vanillin, an artificial flavor (or flavoring)".); see

also 21 C.F.R. § 169.181(b), § 169.182(b) (similar declarations required for Vanilla-vanillin

flavoring and Vanilla-vanillin powder).

        23.    This prevents consumers from being misled by products which may taste similar to

real vanilla and but for consumer protection requirements, would be sold at the price of real vanilla.


12
  Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
21, 2019.


                                                      7
           Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 8 of 24



    C. Emphasis on Producing “Natural Vanillins” and Pairing with “Natural Vanilla”

        24.   “Natural vanillin” is not a “natural vanilla flavor” because the raw material is

typically petrochemicals or tree pulp instead of vanilla beans.

        25.   The past ten years have seen many vanillins purporting to be a “natural flavor”

because the natural source raw material undergoes a natural production process, i.e., fermentation.

        26.   The two main natural sources are ferulic acid and eugenol, from cloves.

        27.   Converting ferulic acid to vanillin through fermentation is cost prohibitive for almost

all applications.

        28.   Eugenol is also claimed to be a source for “natural vanillin” but it is subjected to

chemical reactions and processes considered to be synthetic by the FDA.

        29.   However, since this is produced in China with no transparency or verification, there

is nothing to stop this ingredient from being labeled as “natural vanillin” through the supply chain

until it misleads consumers.


    D. “Flavorless” Flavor Ingredients Used to Mislead Consumers and Regulators

        30.   A well-known effort at circumventing the law to deceive consumers was the

development of Vanguard in the late 1970s by David Michael & Co., Inc., currently part of

International Flavors & Fragrances (“IFF”).

        31.   Supposedly reacting to vanilla shortages, David Michael developed a “flavorless”

“natural flavor enhancer” that “contain[ed] no vanilla, vanillin, ethyl vanillin, or any artificial

flavor.”

        32.   Instead, the components were “blend[s] of dozens of plant extractives, roots, and

botanicals, all natural ingredients found on the GRAS list.”

        33.   David Michael advised its customers that a product made with Vanguard would state



                                                 8
             Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 9 of 24



“vanilla extract, natural flavor” on the ingredient list and could reduce the amount of real vanilla

by up to half.

           34.    David Michael promoted Vanguard across vanilla flavored foods by telling potential

buyers they only needed to label their products as “vanilla,” since the non-vanilla natural flavor

did not affect the characterizing flavor of vanilla nor did it resemble, enhance or simulate vanilla.

           35.    In subsequent years, the use of Vanguard and similar ingredients would be justified

on the basis they only (1) “rounded out” harsher notes and ancillary flavors and (2) flavors

“masked” unpleasant dairy and off-flavors.

           36.    Several years later, the FDA rejected the sophistry of David Michael and restored

vanilla to its status as first among equals amongst the flavors.


       E. “Masking Flavors” Enable Usage of Less of the Characterizing Flavor

           37.    A “masking” flavor is said to block or limit a taste sensation caused by other

ingredients and be non-detectable.

           38.    Masking flavors are claimed to work “in the background with the characterizing

notes, elevating them to their true potential” and “subdu[ing] off flavors from other

ingredients…allowing the characterizing flavor to shine.”13

           39.    By making the food taste like it contains more and/or a stronger amounts of the

characterizing flavor, the characterizing flavor is reinforced and/or extended (a smaller amount is

stretched to have a greater effect), allowing the food to contain less of the characterizing ingredient.

           40.    Non-vanilla flavor in the form of a masking flavor would then be required to be

declared on a product’s front label. See 21 C.F.R. § 101.22(i)(1)(iii) (“other natural flavor which

simulates, resembles or reinforces the characterizing flavor”).


13
     Donna Berry, Modifying Flavor in Dairy Foods, April 11, 2018, Food Business News.


                                                         9
             Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 10 of 24



II.        Flavor Industry’s Efforts to Use Less Vanilla, Regardless of any Shortages

           41.    The “flavor industry” refers to the largest “flavor houses” such as Symrise AG,

Firmenich, Givaudan, International Flavors and Fragrances (including David Michael), Frutarom

and Takasago International along with the largest food manufacturing companies such as Unilever.

           42.    The more recent global shortage of vanilla beans has again forced the flavor industry

to “innovate[ing] natural vanilla solutions…to protect our existing customers.”14

           43.    Their “customers” do not include the impoverished vanilla farmers who are at the

mercy of these global conglomerates nor consumers, who are sold products labeled as “vanilla”

for the same or higher prices than when those products contained only vanilla.

           44.    These efforts include (1) market disruption and manipulation and (2) the

development of alternatives to vanilla which completely or partially replace vanilla.


       A. Flavor Industry’s Attempt to Disrupt Supply of Vanilla to Create a “Permanent Shortage”

           45.    On the surface, the flavor industry has developed schemes such as the “Sustainable

Vanilla Initiative” and “Rainforest Alliance Certified,” to assure a significant supply of vanilla at

stable, reasonable prices while also looking out for the impoverished farmers.

           46.    Reports have circulated that contrary to promoting “sustainability” of vanilla, these

programs make vanilla less “sustainable” by paying cash to farmers to destroy their vanilla crops

under the guide of “crop diversification” and switching to the ubiquitous palm oil.

           47.    There have also been allegations that Unilever’s Rainforest Alliance Certified

Program uses child and/or slave labor.

           48.    Other tactics alleged to be utilized by companies such as IFF, Syrmise and Givaudan

include “phantom bidding,” where saboteurs claim they will pay a higher price to small producers,


14
     Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.


                                                         10
            Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 11 of 24



only to leave the farmers in the lurch, forced to sell at bottom dollar to remaining bidders.15

           49.    The reasons the flavor companies take what seems to be counterintuitive actions is

because they benefit from high vanilla prices and the use of less real vanilla.

           50.    When less vanilla is used due to higher prices, companies are compelled to purchase

the higher margin, proprietary, “vanilla-like” flavorings made with advanced technology and

synthetic biology.


       B. Use of Vanilla WONF Ingredients to Replace and Provide Less Vanilla

           51.    Though flavor companies will not admit the above allegations, the conclusions are

consistent with the comments of industry executives.

           52.    According to Suzanne Johnson, vice president or research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price,” known as “Vanilla WONF.”

           53.    The head of “taste solutions” at Irish conglomerate Kerry urged flavor manufacturers

to “[G]et creative” and “build a compounded vanilla flavor with other natural flavors.”

           54.    A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”16

           55.    These compounded flavors typically exist in a “black box” and “consist of as many

as 100 or more flavor ingredients,” including potentiators and enhancers, like maltol and piperonal,

and added vanillin, blended together to enhance the vanilla, allowing the use of less vanilla to




15
     Monte Reel, The Volatile Economics of Natural Vanilla in Madagascar, Bloomberg.com, Dec. 16, 2019.
16
     Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.


                                                        11
          Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 12 of 24



achieve the intended taste.17

        56.     The effort to replace vanilla with so-called Vanilla WONF started in the late 1960s,

but the last 10 years have seen the proliferation of this ingredient.

        57.     There are two types of Vanilla WONF, which contains a nominal amount of vanilla.

        58.     One version of Vanilla WONF contains high amounts of “natural vanillin.”

        59.     This ingredient is deceptively identified as “Natural Flavor” because vanillin has

always been an artificial flavor when used with vanilla.

        60.     The other type of Vanilla WONF is similar to a vanilla combined with an ingredient

like Vanguard.

        61.     Whether declared on an ingredient list as “Natural Flavor” or “Vanilla Extract,

Natural Flavor,” the non-vanilla component will contain flavor “enhancers” or “extenders” like

piperonal, maltol and ethyl maltol.


     C. Decline of Industry Self-Governance

        62.     That high level executives in the flavor industry are willing to openly boast of their

stratagems to give consumers less vanilla for the same price is not unexpected.

        63.     This is due in part to the once powerful and respected trade group for the flavor

industry, The Flavor and Extract Manufacturers Association (“FEMA”), abandoning its “self-

policing” of misleading vanilla labeling claims and disbanding its Vanilla Committee.

        64.     Though FEMA previously opposed efforts of industry to deceive consumers, it cast

the general public to the curb in pursuit of membership dues from its largest members, such as




17
  Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).


                                                         12
           Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 13 of 24



Unilever, rumored to have been behind FEMA’s abandonment of self-regulation.


III. Flavor Labeling and Ingredient List Designations Applied to Products Represented as

   “Vanilla”


   A. Front Label Flavor Labeling

       65.     “Natural flavor” refers to “the essential oil, oleoresin, essence or extractive…which

contains the flavoring constituents” from a natural source such as plant material and can refer to

combinations of natural flavors. See 21 C.F.R. § 101.22(a)(3). See 21 C.F.R. § 101.22(i)(1)(i)-(iii),

21 C.F.R. § 101.22(i)(2).

       66.     “Artificial flavor” is any substance whose function is to impart flavor that is not

derived from a natural source. See 21 C.F.R. § 101.22(a)(1).

       67.     A product labeled “Vanilla              ” gives the impression that all the flavor (taste

sensation and ingredient imparting same) in the product is contributed by the characterizing food

ingredient of vanilla beans. See 21 C.F.R. § 101.22(i)(1) (describing a food which contains no

simulating artificial flavor and not subject to 21 C.F.R. § 101.22(i)(1)(i)-(iii)).

       68.     If a product contains an “amount of characterizing ingredient [vanilla] insufficient to

independently characterize the food,” the product would be required to be labeled as “Vanilla

flavored        ” or “natural vanilla flavored             .” See 21 C.F.R. § 101.22(i)(1)(i).

       69.     The absence of the term “flavored” where a food is labeled “Vanilla” gives

consumers the impression the food contains a sufficient amount of vanilla to characterize the food.

       70.     If a product’s characterizing flavor is vanilla but none of the natural flavor used is

from vanilla, the product is required to be labeled “artificially flavored” or with the flavor of the

product from which the natural flavor is derived, i.e., “clove flavored vanilla              .” See 21

C.F.R. § 101.22(i)(1)(ii).


                                                  13
          Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 14 of 24



        71.    Where a food characterized as vanilla contains some vanilla and “other natural flavor

(from non-vanilla sources) which simulates, resembles or reinforces the characterizing flavor

[vanilla],” the options for labeling the food are based upon whether it contains a sufficient amount

of the characterizing flavor to independently characterize the food. See 21 C.F.R. §

101.22(i)(1)(iii) (“the food shall be labeled in accordance with the introductory text and paragraph

(i)(1)(i) of this section”).

        72.    If the food contains a sufficient amount of vanilla to independently characterize the

food and “other natural flavor,” the label would state “Vanilla With Other Natural Flavor.” See 21

C.F.R. § 101.22(i)(1)(iii); see also 21 C.F.R. § 101.22(i)(1) (“introductory text” describing

scenario where food contains “no artificial flavor which simulates, resembles or reinforces the

characterizing flavor,” and none of the sub-paragraphs of 21 C.F.R. § 101.22(i)(1) apply).

        73.    If the food contains an insufficient amount of vanilla to independently characterize

the food and “other natural flavor,” the label would state “Vanilla Flavored With Other Natural

Flavor.” See 21 C.F.R. § 101.22(i)(1)(iii) referring to “paragraph (i)(1)(i) of this section,” 21

C.F.R. § 101.22(i)(1)(i).


    B. Designating Vanilla and Flavors on the Ingredient List

        74.    Where “natural flavor” appears on an ingreidnt list, it may refer to a solely natural

flavor, i.e., “strawberry flavor,” or a combination of flavor ingredients with enhancers, adjuvants

and other compounds.

        75.    If an exclusively vanilla ingredient is added to a food, it is required to be labeled by

its common or usual name provided by its standard of identity and not based on the general flavor

regulations. See 21 C.F.R. § 169.175(b)(1) (“The specified name of the food is ‘Vanilla extract’

or ‘Extract of vanilla’.”); see also 21 C.F.R. § 169.177(b) (“The specified name of the food is



                                                  14
         Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 15 of 24



‘Vanilla flavoring.’”).

       76.    Where a food is represented as “vanilla” on the front label but the ingredient list

indicates one flavoring ingredient, “natural flavor,” it means multiple flavor ingredients,

compounds, enhancers and adjuvants have been blended together.

       77.    Reasons for combining flavors prior to use include: (1) ease of use by managing

fewer suppliers, (2) ensuring the flavors complement and enhance each other, (3) the ability to use

less of the more expensive flavor, (4) consistency within product batches and (5) volatile nature of

flavoring constituents.


IV. The Product is Misleading Because it Contains Non-Vanilla Flavor and/or Components


       78.    The Product is required to be labeled consistent with the flavor regulations in 21

C.F.R. §101.22.

       79.    The front label statements and/or images of “Vanilla” are understood by consumers

to identify a product where (1) vanilla is the characterizing flavor, (2) vanilla is contained in a

sufficient amount to flavor the product, (3) the flavor is provided by an exclusively vanilla

ingredient, (4) no other flavors simulate, resemble, reinforce, or enhance flavoring from vanilla or

permit less real vanilla to be used and (5) vanilla is the exclusive source of flavor.


   A. Ingredient List Declaration of “Natural Flavor” Reveals Flavor is Not Exclusively Vanilla

       80.    The unqualified, prominent and conspicuous representation as “Vanilla” is false,

deceptive and misleading because the Product contains flavoring other than vanilla.

       81.    The Product’s ingredient list reveals “Natural Flavor.”




                                                 15
         Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 16 of 24



                                          Ingredient List


                                           INGREDIENTS: WHOLE ROLLED OATS,
                                           MILLED CANE SUGAR, CORN FLOUR, RICE
                                           FLOUR, VEGETABLE OIL (CANOLA AND/OR
                                           SAFFLOWER AND/OR SUNFLOWER OIL),
                                           ALMONDS, CORNSTARCH, WHOLE WHEAT
                                           FLOUR, BROWN RICE, HONEY, SALT, BARLEY
                                           MALT SYRUP, NATURAL FLAVOR, ANNATTO
                                           (FOR COLOR), PURPLE CARROT JUICE (FOR
                                           COLOR). TURMERIC (FOR COLOR).



       82.   The identification of “natural flavor” means that assuming this flavor ingredient

contains vanilla, it contains flavorings and compounds other than vanilla.

       83.   The Product’s front label fails to disclose the presence of these non-vanilla

flavorings, which is deceptive to consumers.


V.     Conclusion

       84.   Defendant’s branding and packaging of the Products are designed to – and do -

deceive, mislead, and defraud consumers.

       85.   The amount of the characterizing component, vanilla, has a material bearing on price

or consumer acceptance of the Product because it is more expensive and desired by consumers.

       86.   The Product is misleading because it does not contain the amount, type and

percentage of vanilla as a component of the total flavor ingredients that is required and consistent

with consumer expectations.

       87.   Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for it.

       88.   Defendant’s false, deceptive, and misleading branding and packaging of the Product




                                                16
         Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 17 of 24



has enabled Defendant to sell more of the Product and at higher prices per unit, than it would have

in the absence of this misconduct, resulting in additional profits at the expense of consumers.

       89.   The value of the Product that Plaintiff actually purchased and consumed was

materially less than its value as represented by Defendant.

       90.   Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for it.

       91.   The Product contains other representations which are misleading and deceptive.

       92.   As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $2.99 per unit, excluding tax, compared to other similar products

represented in a non-misleading way.

                                      Jurisdiction and Venue


       93.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

       94.   Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

       95.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

       96.   This is a reasonable assumption because the Products are sold in thousands of stores

across the nation and have been sold bearing the allegedly misleading claims for several years.

       97.   Plaintiff is a citizen of New York.

       98.   Defendant is a California corporation with a principal place of business in Monrovia,

Los Angeles County, California and is a citizen of California.



                                                   17
            Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 18 of 24



        99.    This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to provide and/or supply and provides and/or supplies services and/or goods

within New York.

        100. Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        101. A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                 Parties

        102. Plaintiff is a citizen of Bronx, Bronx County, New York.

        103. During the relevant statutes of limitations, plaintiff purchased the Product for

personal consumption within this district and/or State.

        104. Plaintiff paid more for the Products than she otherwise would have if the Products

did not have the misleading representations.

        105. Plaintiff paid a premium price for the Products because prior to purchase, plaintiff

saw and relied on the misleading representations.

        106. Plaintiff would purchase the Products again if she was assured the representations

were no longer misleading.

        107. Defendant Trader Joe's Company is a California corporation with a principal place

of business in Monrovia, California, Los Angeles County.

                                         Class Allegations


        108. The classes will consist of all consumers in New York, the other 49 states and a

nationwide class where applicable.

        109. Common questions of law or fact predominate and include whether defendant’s



                                                 18
         Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 19 of 24



representations and practices were likely to harm plaintiff and if plaintiff and class members are

entitled to damages.

       110. Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive actions.

       111. Plaintiff is an adequate representative because her interests do not conflict with other

members.

       112. No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       113. Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       114. Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       115. Plaintiff seeks class-wide injunctive relief because the practices continue.

                                       New York GBL §§ 349 & 350
                                 (Consumer Protection from Deceptive Acts)

       116. Plaintiff incorporates by reference all preceding paragraphs.

       117. Plaintiff and class members desired to purchase products which were as described

by defendant and expected by reasonable consumers, given the product type.

       118. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       119. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain sufficient amounts of the

highlighted ingredient, vanilla, to independently characterize the taste or flavor of the Products,

did not contain other flavor components which simulate, resemble or reinforce the characterizing



                                                 19
         Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 20 of 24



flavor and which enabled use of less of the characterizing flavor.

       120. The unqualified, prominent and conspicuous representation as “Vanilla” is false,

deceptive and misleading because the Product contains flavoring other than vanilla.

       121. Plaintiff and class members relied on the representations and paid more for the

Products as a result of what defendant stated and omitted about the Products.

       122. Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                      Negligent Misrepresentation

       123. Plaintiff incorporates by reference all preceding paragraphs.

       124. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products through representing they contain sufficient amounts

of the highlighted ingredient, vanilla, to independently characterize the taste or flavor of the

Products, did not contain other flavor components which simulate, resemble or reinforce the

characterizing flavor and which enabled use of less of the characterizing flavor.

       125. The unqualified, prominent and conspicuous representation as “Vanilla” is false,

deceptive and misleading because the Product contains flavoring other than vanilla.

       126. Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Product and its components and ingredients, and knew or should have known same were false or

misleading.

       127. This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

       128. The representations took advantage of consumers’ (1) cognitive shortcuts made at




                                                20
         Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 21 of 24



the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

       129. Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

       130. Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

            Breaches of Express Warranty, Implied Warranty of Merchantability and
                  Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       131. Plaintiff incorporates by reference all preceding paragraphs.

       132. Defendant manufactures and sells products which purport to contain sufficient

amounts of the highlighted ingredient, vanilla, to independently characterize the taste or flavor of

the Products, did not contain other flavor components which simulate, resemble or reinforce the

characterizing flavor and which enabled use of less of the characterizing flavor.

       133. The Products warranted to plaintiff and class members that they possessed

substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

other attributes which they did not.

       134. Defendant had a duty to disclose and/or provide a non-deceptive description and

identification of the Products.

       135. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       136. Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       137. Defendant had received or should have been aware of the misrepresentations due to

numerous complaints by consumers to its main office over the past several years.



                                                 21
         Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 22 of 24



       138. The Products did not conform to their affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       139. Plaintiff and class members relied on the claims, paying more than they would have.

                                                Fraud


       140. Plaintiff incorporates by references all preceding paragraphs.

       141. Defendant’s purpose was to sell a product which purported to contain sufficient

amounts of the highlighted ingredient, vanilla, to independently characterize the taste or flavor of

the Products, did not contain other flavor components which simulate, resemble or reinforce the

characterizing flavor and which enabled use of less of the characterizing flavor.

       142. Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product on the front label.

       143. Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                            Unjust Enrichment

       144. Plaintiff incorporates by reference all preceding paragraphs.

       145. Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of Plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                   Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying Plaintiff as representative and undersigned

       as counsel for the class;



                                                  22
        Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 23 of 24



   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

      challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

      representations, restitution and disgorgement for members of the State Subclasses pursuant

      to the applicable laws of their States;

   4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

      to the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: January 19, 2020
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd., Suite 311
                                                              Great Neck, NY 11021
                                                              Telephone: (516) 303-0552
                                                              Facsimile: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056




                                                23
         Case 1:20-cv-00496-VEC Document 1 Filed 01/19/20 Page 24 of 24



1:20-cv-00496
United States District Court
Southern District of New York

Veronica Sanders, individually and on behalf of all others similarly situated,


                                         Plaintiff,


        - against -


Trader Joe's Company,


                                          Defendant




                                   Class Action Complaint




                          Sheehan & Associates, P.C.
                           505 Northern Blvd., #311
                             Great Neck, NY 11021
                              Tel: (516) 303-0552
                              Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: January 19, 2020
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
